 LEVINGSTON SHIPBUILDING COMPANY205permissible.Relying onPeoples Drug Stores, Inc.,2the RegionalDirector found the Employer's contention without merit and recom-mended that the objection be sustained. In its exceptions to theRegional Director's report, the Employer does not contend that hisfindings are wrong.Rather it relies on the arguments expressed inthe dissenting opinions in thePeoplescase.For the reasons set forthin the majority opinion inPeopleswe reject the Employer's con-tentions.Accordingly, we accept the Regional Director's recommen-dations and shall set aside the election and order a second election s[The Board set aside the election held on November 20, 1957.][Text of Direction of Second Election omitted from publication.]z 119 NLRB 634.8Member Fanning agrees that the individual interviews in this case require settingaside the election, without thereby passing upon whether or not interviews with groupsof employees in retail establishments would also warrant the same decision as found bya Board majority inPeoples Drug Stores, Inc,119 NLRB 634.Levingston Shipbuilding Company, PetitionerandOrange MetalTrades CouncilandLodge1457,District 31, InternationalAssociation ofMachinists,AFL-CIO.CaseNo. 39-RM-61.March 06, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Employer filed this petition to resolve conflicting claims bythe two certified bargaining agents both of whom contend that theircertification covers the employees involved.The Employer is willingto recognize as bargaining agent for the employees involved thatunion which the Board determines represents the disputed groupbecause of certification, but does not desire an election and is neutralwith respect to the conflicting claims.Thus the Employer requestsa clarification of the outstanding certifications in this matter.Theintervening Orange Metal Trades Council does not desire an electionbut contends that its certification covers part of the employees indispute, while the intervening Machinists, likewise does not desire anelection but asserts that its certification covers all the employeesinvolved.120 NLRB No. 32. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in repairing ships and building offshoredrilling rigs at a shipyard located on the waterfront at Orange, Texas.In November 1955 the Employer, as part of its expansion program,began adding facilities on an island in the river across from its ship-yard to erect and outfit ships and barge hulls. These facilities werean extension of its mainland operation.The only access to the islandis by Employer's ferries from piers at its mainland shipyard to theisland landings.The operation is under the direct supervision of theassistant superintendent of the mainland shipyard, and employeesfrom the latter were used to man the island operation. Both islandand mainland employees use the clockhouse at the mainland shipyardand no separate administrative facilities were established for the islandoperation.None of the parties contend that this is anything otherthan an extension of the mainland operation, and the record supportssuch a conclusion.In view of the foregoing, it is clear that the island operation is anexpansion of the mainland shipbuilding facilities and that employeeson the island are an accretion to the units established on themainland.'The Orange Metal Trades Council, in 1946, was certified as bargain-ing representative of a unit of production and maintenance em-ployees 2 of the Employer. In 1951 Lodge 1457 of District 31, In-ternationalAssociation of Machinists was certified after a consentelection for a machinist unit.'When the machinist unit severed fromthe larger unit, there was in existence a combined machine shop andtoolroom and a tool crib on the bargeways, the latter designated as toolcrib #1. This separately located tool crib, which served as a storageand distribution place for the simpler tools and a limited variety ofequipment used by the various employees in the production process,.'SeeRichfield Oil Corporation,119 NLRB 14252 This certification embraced all production and maintenance employees in the Company'sOrange, Texas, plant, including burners,blacksmiths,boiler firemen,carpenters,crabhouseoperators,crane hookers,crane operators,coppersmiths,calkers(wood), chippers andcalkers,drvdock operators, drill press operators,electricians,helpers(anglesmith,black-smith,carpenter,machinist,pipefitter,shipfitter),gas free laborers,laborers'leadingmen(labor, paint,shipfitter,carpenter),loftsmen,special machine operators(machine depart-ment),machinists,painters,combination sandblasters and painters,pipefitters,pipe-coverers,toolroom checkers, truckdrivers(winch,trailer tiuck,stake body),riggers,swampers,tank testers,shipfitters,welders and regular apprentices(sandblaster, ship-fitter,painter, coppersmith,carpenter,blacksmith,machinist) ; but not including man-agerial employees, foremen, office and clerical employees,technical engineers,draftsmen,safety engineers,warehouse employees,guards,janitors, timekeepers,and all supervisoryemployees with authority to hire, promote,discharge,discipline,or otherwise effectchanges in the status of employees or effectively recommend such action.S The machinist unit included all employees employed in the Company'smachinist de-partment,including leadermen,machinists inside, machinists outside, garage mechanics,toolroom employees,helpers, apprentices,bolt machine operators employed in the machin-ist department,at the Company's Orange, Texas, plant,but excluded all other employees,including without limitation by enumeration,employees of #1 tool crib on bargeways,office clerical,guards, watchmen,professional employees and supervisors as defined in theAct, as amended. LEVINGSTONSHIPBUILDINGCOMPANY207was excluded from the machinists unit by agreement of the parties.Repairs of such tools and equipment were and still are made bytransporting the items requiring such work to the machine shop-toolroom.As a result of the Employer's expansion of its operation onto theisland, and to eliminate the time and cost of transporting tools andequipment to and from the mainland, an island toolroom was estab-lished in November 1955.Early in 1956, machinists were assigned tothe toolroom to make necessary tool repairs.The island toolroom,although not as complete as the mainland machine shop-toolroom,handles a substantially larger variety and more complicated types oftools and equipment than tool crib #1 and also contains machineryfor repair purposes.An individual from the mainland toolroomchecks stock and orders necessary tools and equipment for all threelocations and observes that stock items are in proper repair.How-ever, because of the dispute between the 2 unions as to coverage ofthe island toolroom by their respective contracts the Employer hasfound it necessary to have 2 supervisors-1 for the members of eachunion working in the island toolroom.Outside machinists workingon the island are admittedly a part of the Machinists unit and theOrange Metal Trades Council similarly admits that machinists ortool repairmen at the island toolroom are in the machinist unit.How-ever, it claims for its jurisdiction the toolroom attendants.Some ofthe attendants were brought to the island from tool crib #1.Duringrush hours and intermittently during the day, when the attendantshave more checking of tools than they can handle, the machinists assistthe attendants, as is the practice in the mainland machine shop-toolroom.We have decided that the island operation is an accretion to themainland operation of the Employer. The specific question pre-sented in the Employer's request 4 for clarification of certifications isto which unit is the island toolroom an accretion.The position ofthe intervening Orange Metal Trades Council presents the issue ofwhether the employees assigned to the island toolroom are all encom-passed in, and an accretion to one of the certified units, or whetherthey fall under one or the other of the outstanding certificationsdepending upon their classification or type of work assignment.Asa toolroom constitutes a separate identifiable group which the Boardhas regarded as having a special community of interest, we find thatall employees in the island toolroom should be a part of the same unit.As the island toolroom is in effect a branch or an extension of themachine shop-toolroom on the mainland we find that it is an accretionto the machinists certification covering like and similarly classifiedemployees.4Cf.The BellTelephone Company of Pennsylvania,118 NLRB 371. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that an affirmative claim to represent theemployees in the island toolroom as a separate bargaining unit hasnot been raised by either certified labor organization and we thereforedismiss the petition filed by the Employer herein.'The Employerhas, however, made a proper request for an order clarifying the unitin Case No. 39-RC-380. The unit description in that case will beamended accordingly.[The Board amended the certification of representatives issuedin Case No. 39-RC-380 to include in the unit description thereof allisland toolroom employees and dismissed the petition.]6 SeeAmperew Electronic Corporation,109 NLRB 353, 354.Geyer Manufacturing Co., Division of The Wood Shovel andTool Co.andLodgeNo. 1988,International Association ofMachinists,AFL-CIO,Petitioner.Case No. 13-RC-5748.March27,1958DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent electionentered into between the parties and the Regional Director for theThirteenth Region on October 23, 1957, an election by secret ballotwas conducted November 8, 1957, under the supervision of theRegional Director among the employees in the appropriate unit setforth in the stipulation.Upon completion of the election, the partieswere furnished with a tally of ballots which showed that of approxi-mately 57 eligible voters, 14 cast votes for the Petitioner, 34 against,and 6 were challenged.On November 15, 1957, the Petitioner timely filed objections to theelection and the conduct thereof, and timely served copies upon theEmployer.The objections alleged in substance that (1) during thecourse of the election campaign the Employer published and sent toits employees a series of letters and leaflets, together with photostaticcopies of newspaper articles in an effort to persuade employees tovote against the union; (2) that the letters, leaflets, and newspaperarticles contained false, slanderous, and misleading statements; and(3) that approximately 1 week before the election the Employerdeducted 3 dollars from each employee's paycheck and returned it inan envelope on which it was stated,. "The union wants us to take this$3.00 out of your check each month and send it to them."In accordance with the Board's Rules and Regulations the RegionalDirector conducted an investigation and on January 30, 1958, issued120 NLRB No. 33.